UNITED S'I‘ATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

GEORGE JARRETT CIVIL ACTION
VERSUS
LINDA PERKINS afk/a EVELYN NO: 17-CV-01775-BAJ-EWD
PERKINS, ET AL.

RULING AND ORDER

 

Before the Court is Defendant William Ross’ (“Ross”) Motion to Dismiss George
Jarrett’s (“Plaintiff”) claims asserted against him. (Doc. 12). Also before the Court is
Defendant Linda Perkins’ a/kfa Evelyn Perkins’ (“Perkins,” collectively with Ross,
“Defendants”) Motion to Dismiss Plaintil_”£`s claims asserted against her. (Doc 13).
Ross is a supervisor at the Division of Probation and Parole of the Louisiana
Department of Public Safety and Corrections. At the time of the alleged incident,
Perkins was an Inmate Records Administrative Assistant. Because both of these
motions to dismiss focus on the same series of events and raise similar arguments as
to why Plaintiff' s complaint should be dismissed, for the purposes of judicial economy,
the Court shall address both in this ruling. For the reasons stated below, Defendants’
motions to dismiss Plaintiff’ s claims against them are GRANTED.

I. FACTUAL BACKGROUND
Plaintiff is a parolee currently under the supervision of the Louisiana

Department of Public Safety and Corrections (Doc. 1)- Plaintiff asserts that he

received a BU-year sentence for armed robbery after entering into a plea agreement
with the Government. (Doc. 1 at p. 4). Plaintiff contends that on September 12, 1994,
he was offered what he describes as a “contract” wherein he was to “receive 30 days
for every thirty days in actual custody, pursuant to La. R. S. 15:571.3 ‘Diminution of
Sentence”’ (Id.). Plaintiff avers that on or about March 29, 2009, he was “put under
duress” by Perkins, then an Inmate Records Administrative Assistant, and coerced
into signing another “contract” releasing Plaintiff “as if under parole” as opposed to
setting a parole he aring for Plaintift` (Id.). lt is unclear from the record when Plaintiff
was released from prison; however, Plaintiff avers in his complaint that he was
required to pay “Parole Fees” beginning June 1, 2009. Plaintiff filed the instant suit
on December 15, 2017. (Id.).
II. STANDARD OF REVIEW

A. Motion to Dismiss

A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the complaint
against the legal standard set forth in Rule 8, which requires “a short and plain
statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P.
8(a)(2). “To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. u. Twom,bly, 550
U.S. 544, 570 (2007)). “Determining whether a complaint states a plausible claim for
relief [is] . . . a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Ashcroft, 556 U.S. at 679. ln order to dismiss

a matter, “it should appear from the allegations that a cause of action does not exist,
rather than that a cause of action has been defectively stated." Twombly, 550 U.S.,
581.

Concerning pro se plaintiffs, it “would be inequitable” to hold pro se litigants to
strict procedural standards and thereby punish such litigants “for lacking the
linguistic and analytical skills of a trained lawyer.” Perez, 312 F.3d at 194.
Nonetheless, courts “still require pro se parties to fundamentally ‘abide by the rules
that govern the federal courts.”’ E.E.O.C. v. Simbaki, Ltd., 767 F.3d 475, 484 (5th
Cir.2014) (citing Frazier v. Wells Fargo Bank, N.A., 541 Fed.Appx. 419, 421 (5th
Cir.2013)). Thus, courts have held, for example, that “[p]ro se litigants must properly
plead sufficient facts that, when liberally construed, state a plausible claim to relief,
and brief arguments on appeal.” fn re Emergency Room Mobile Servs., L.L.C., 529

B.R. 676, 683 (N.D. Tex. 2015).

B. Statute of Limitations

Section 1983 does not prescribe a statute of limitations Instead, “[t]he statute
of limitations for a suit brought under § 1983 is determined by the general statute of
limitations governing personal injuries in the forum state.” Heilman v. City of
Beaumon.t, 638 F. App'x 363, 366 (5th Cir. 2016). The statute of limitations period
begins to run when the plaintiff knows, or has reason to know of the injury which is

the basis of the action.

C. Supplemental Jurisdiction

Pursuant to 28 U.S.C. 1331 “the district courts shall have original jurisdiction
of all civil actions arising under the Constitution, laws or treaties of the United
States.” Generally, in any action where a federal court has original jurisdiction over
an issue, the court also has supplemental jurisdiction over any related issues that
form the same “case or controversy.” 28 U.S.C. § 1367. However, once the claim upon
which a court based its original jurisdiction is extinguished, a court may decline to

exercise supplemental jurisdiction for the remaining issues. 28 U.S.C. § 1367(c)(3).

III. DISCUSSION
According to La- Civ. Code Ann. Art 3492:
Delictual actions are subject to a liberative prescription of one year. This

prescription commences to run from the day injury or damage is
sustained.

Plaintiff was allegedly coerced to sign his parole documents in violation of his 5th and
14th Amendment rights on March 29, 2009. Plaintiff did not bring the instant suit
until December 15, 2017, over eight and a half years after the alleged harm occurred.
Plaintiff knew or should have know that the alleged harm was taking place at the
time he was “coerced” to sign the documents, in his mind waiving the benefit of a
parole board hearing to which he was otherwise entitled. Plaintiff has been free from
incarceration since at least June 1, 2009. Plaintiff has not offered any reason for his

delay in filing the instant suit.

The Court finds that Plaintiff’s claim is barred by the Louisiana statute of

limitations for delictual actions- To the extent that Plaintiff is entitled to bring a

4

Section 1983 claim under these facts, he was required to do so within one year of the
allegedly coercive action at the hands of Perkins. Plaintiff instead waited over eight

and a half years after he was aware the harm occurred before bringing the instant

claim. Plaintiffs § 1983 claims are DISMISSED.

Plaintiff also contends that a breach of the alleged contract created by his plea
agreement occurred when he was “coerced” into signing his parole papers. Having
dismissed Plaintiff’s § 1983 claims, the Court declines to exercise supplemental
jurisdiction in this matter, pursuant to 28 U.S.C. § 1367(0)(3). At the time of this
incident, Perkins was an employee of the State of Louisiana. Plaintiff was a prisoner
being released from a facility managed by the State of Louisiana. Plaintiff is still in
the limited custody of the State of Louisiana as a parolee. There are no remaining
claims that warrant federal jurisdiction in this case, and the State of Louisiana has
methods by which Plaintiff’s alleged breach of contract claims may be adjudicated
Simply put, this matter exclusively involves state actors, and this Court finds no
reason to address this matter that can be completely disposed of in state courts.

Plaintiff' s claims based on breach of contract are DISMISSED.

IV. CONCLUSION

Accordingly,

IT IS ORDERED that Defendants’ Motions to Dismiss (Docs. 12 and 13) are

GRANTED.

IT IS FURTHER ORDERED that Plaintiffs complaints are DISMISSED.

IT IS FURTHER ORDERED that all pending motions are DENIED AS

MOOT.

Baton Rouge, Louisiana, this 25 """`day of March, 2019.

man

JUDGE BRIAN\a.-JACKSON
UNITED sTATEs DISTRICT COURT
MIDDLE nIsTRICT oF LoUIsIANA

